This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
Double Patenting
The terminal disclaimer dated 24 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent US 10662527 B2 issued in the name of David Marquardt on 26 May 2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Paul S. Stellman, Knobbe Martens Olson & Bear LLP, on 23 February 2022.
Claim 1. (Currently Amended) A semiconductor processing device comprising:
a manifold comprising a bore therein, the bore defining a gas passageway between a first end portion of the manifold and a second end portion of the manifold, the first end portion disposed opposite to and spaced from the second end portion along a longitudinal axis of the manifold by a first distance,
wherein the gas passageway extends through the manifold for a second 
a first portion extending from the first end portion of the manifold;
a non-bifurcated second portion, fluidly connected to and downstream from the first portion, comprising:
a first curved segment; a linear segment fluidly connected to and downstream from the first curved segment; and
a second curved segment fluidly connected to and downstream from the linear segment; and
a third portion fluidly connected to and downstream from the non-bifurcated second portion, the third portion extending to the second end portion of the manifold; and
a reaction chamber disposed downstream of and in fluid communication with the bore.
Claim 2. (Previously Presented) The device of claim 1, wherein:
the first portion comprises an axial portion that defines the longitudinal axis of the manifold; and
the first curved segment comprises a lateral portion extending non-parallel to the longitudinal axis.
Claim 3. (Previously Presented) The device of claim 2, wherein the linear segment comprises an offset axial portion extending downstream from the lateral portion and having a directional component along the longitudinal axis, the offset axial portion disposed laterally offset from the longitudinal axis.
Claim 4. (Previously Presented) The device of claim 3, wherein the second curved segment comprises a second lateral portion extending non-parallel to the longitudinal axis from the offset axial portion.
Claim 5. (Original) The device of claim 1, further comprising a substrate support configured to support a substrate.
Claim 6. (Currently Amended) The device of  Claim 5, further comprising a showerhead configured to disperse gas to the reaction chamber.
Claim 7. (Currently Amended) The device of claim 1, further comprising a gas distribution channel that conveys gas from a gas source to the bore by way of a supply channel.
Claim 8. (Original) The device of claim 7, further comprising a reactant gas valve configured to selectively transfer the gas to the gas distribution channel.
To that end, claims 1-8 are pending in this application.
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, an apparatus having a manifold having a bore for the reasons stated in the Notice of Allowability dated 23 January 2020 in parent US 10662527 B2 issued in the name of David Marquardt on 26 May 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716